Claims Allowed
1.	Claims 1-13 and 15-25 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “selecting, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold (¶0093), the first enhanced viewing experience(Fig. 15A: 1510; ¶0119) for output, with all other limitations as claimed.
The closest prior art, Korea Patent Pub. No. 10-2016-0107987 to Yi et al. (“Yi”) in which U.S. Patent Pub. No. 2019/0175989 A1 is being used as an English language translation, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

More specifically, as to claim 1 Yi discloses a method (FIG. 3; ¶¶0058, 0062, 0065-0067, 0070, 0076) comprising:
	determining, by a computing device(200)(FIGs. 1-2; ¶¶0043, 0050), at least a first enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087, especially – “the number of times of motion…may be set as a difficulty level of the training contents” – a first enhanced viewing experience can be the displaying of a user performing a motion {e.g., FIGs. 4A-4B} a first number of times during a current/first session) and a second enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087 - a second enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately prior to the current/first session}.), wherein the first enhanced viewing experience(displaying a motion made by a user a first number of is associated with a first physical activity level(a motion made a number of times in the session immediately prior to the current/first session)(¶¶0066-0067, 0070, 0073-0074, 0076 - a motion made a number of times in the session immediately prior to the current/first session and the number of times the motion was made in other prior sessions to compute the number of required motions in the first/current session are used to set the current difficulty level) determined by aggregating one or more first user movements(a motion made a number of times in the session immediately prior to the current/first session)( ¶¶0066-0067, 0070, 0073-0074, 0087) associated with the first enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087, especially – “the number of times of motion…may be set as a difficulty level of the training contents” – a first enhanced viewing experience can be the displaying of a user performing a motion {e.g., FIGs. 4A-4B} a first number of times during a current/first session) and the second enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0070, 0073-0074, 0076, 0087 - a second enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately prior to the current/first  is associated with a second physical activity level(a motion made a number of times in the session immediately prior to the second session)(¶¶0066-0067, 0070, 0073-0074, 0076, 0087 - a motion made a number of times in the session immediately prior to the second session and the number of times the motion was made in any even earlier prior sessions are to compute the number of required motions in the second/immediately prior session) determined by aggregating one or more second user movements(a motion made a number of times in the session directly before the second/immediately prior session)(¶¶0066-0067, 0070, 0073-0074, 0076, 0087 - a motion made a number of times in the session immediately prior to the second session and the number of times the motion was made in any even earlier prior sessions are to compute the number of required motions in the second/immediately prior session) associated with the second enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0070, 0073-0074, 0076, 0087 - a second enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately prior to the current/first session}.);
	determining a historical physical activity level of a user (¶¶0066-0067, 0070, 0073-0074, 0076, 0087), wherein the historical physical activity level of the user comprises a value indicating a level of movement (motion made a number of times during sessions prior to the current/first session)(¶¶0066-0067, 0070, 0073-0074, 0066-0067, 0076, 0087) made by the user during at least one prior enhanced viewing experience(displaying content during sessions prior to the current/first session)(FIGs. ; and
	selecting the first enhanced viewing experience for output (displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087 – a motion made a number of times in the session immediately prior to the current/first session and the number of times the motion was made in other prior sessions are used to compute the number of required motions in the first/current session in order to set the current difficulty level); and 
	causing, based on an association between the historical physical activity level(motion made a number of times during sessions prior to the current/first session)(0066-0067, 0070, 0073-0074, 0066-0067, 0076, 0087) and the first physical activity level(a motion made a number of times in the session immediately prior to the current/first session)(¶¶0066-0067, 0070, 0073-0074, 0076), output of the first enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087 – a motion made a number of times in the session immediately prior to the current/first session and the number of times the motion was made in other prior sessions are used to compute the number of required motions in the first/current session in order to set the current difficulty level).
	Yi does not disclose selecting, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output, as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image7.png
    4882
    3498
    media_image7.png
    Greyscale

	Independent claim 15 identifies the distinct features: “a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience (Fig. 15A: 1510; ¶0119) satisfies a first selection threshold (¶0093); and a determination that second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience (Fig. 3: 320) satisfies a second selection threshold (Fig. 3: 310), with all other limitations as claimed.
Yi et al. (“Yi”) in which U.S. Patent Pub. No. 2019/0175989 A1 is being used as an English language translation, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 15, Yi discloses a method (FIG. 3; ¶¶0058, 0062, 0065-0067, 0070, 0076) comprising:
	causing, by a computing device(100, 200)(FIGs. 1-2; ¶¶0035, 0043, 0050) and based on a determination that a first association between a historical physical activity level(¶¶0066-0067, 0070, 0073-0074) and a first physical activity level(a motion made a first number of times in a session immediately prior to the first session)(FIGs. 4A-4B; ¶¶0066-0067, 0070, 0073-0074, 0076, 0087 - a motion made a number of times in sessions earlier than a second/immediately prior session to compute the number of required motions in the second/immediately prior session) associated with a first enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0070, 0073-0074, 0076, 0087 – an immediately previous enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately prior to the current/first session}.), output of the first enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0070, 0073-0074, 0076, 0087 – an immediately previous enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately , wherein the historical physical level (¶¶0066-0067, 0070, 0073-0074) comprises a magnitude or degree of movement(motion made a number of times during sessions earlier than the second/immediately prior session) made by a user during one or more prior enhanced viewing experiences (FIGs. 4A, 4B; ¶¶0066-0067, 0070, 0073-0074, 0076, 0081) and the first physical activity level(a motion made a first number of times in a session immediately prior to the first session)(FIGs. 4A-4B; ¶¶0066-0067, 0070, 0073-0074, 0076, 0087) is determined by aggregating a plurality of first user movements(a motion made a number of times in sessions earlier than the second/immediately session)(¶¶0066-0067, 0070, 0073-0074, 0087) associated with the first enhanced viewing experience(displaying a motion made by a user a second number of times during a second/immediately prior session)(FIGs. 4A-4B; ¶¶0047-0048, 0070, 0073-0074, 0076, 0087 – an immediately previous enhanced viewing experience can be the displaying of the user performing the motion a second number of times during a second session {i.e., a session immediately prior to the current/first session}, which is based on the number of times the motion was made in sessions earlier than the second/immediately session); and
	causing, by the computing device(100, 200)(FIGs. 1-2; ¶¶0035, 0043, 0050) and based on a determination that a second association between a current physical activity level(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087, especially – “the number of times of motion…may be set as a difficulty level of the training contents” – a current enhanced viewing experience  and a second physical activity level(a motion made a second number of times in a second/immediately prior session)(¶¶0066-0067, 0070, 0073-0074, 0076) associated with a second enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087- a motion made a number of times in the session immediately prior to the current/first session and the number of times the motion was made in other prior sessions to compute the number of required motions in the first/current session are used to set the current difficulty level), output of the second enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087, wherein the second physical activity level(a motion made a second number of times in a second/immediately prior session)(¶¶0066-0067, 0070, 0073-0074, 0076) is determined by aggregating a plurality of second user movements(a motion made a second number of times in a second/immediately prior session)(¶¶0066-0067, 0070, 0073-0074, 0076) associated with the second enhanced viewing experience(displaying a motion made by a user a first number of times made by a user during a current/first session)(FIGs. 4A, 4B; ¶¶0047-0048, 0066-0067, 0070, 0073-0074, 0076, 0087- a motion made a number of times in the session immediately prior to the current/first session and the number of times the motion was made in other prior sessions to compute the number of required motions in the first/current session are used to set the current enhance viewing experience).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 18 identifies the uniquely distinct features: “select the first enhanced viewing experience(Fig. 15A: 1510; ¶0119) based on the association exceeding a selection threshold (¶0093)”, as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0175989 A1 to Yi et al. (“Yi”) and U.S. Patent Pub. No. 2018/0365898 A1 to Costa, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically, as to claim 18, Yi discloses a first computing device(200)(FIGs. 1-2; ¶0050) comprising: one or more processors(220)(FIG. 2; ¶0043); and
	memory storing instructions(231)(FIG. 2; ¶0055) that, when executed by the one or more processors(220)(FIG. 2; ¶0055), cause the first computing device(200)(FIGs. 1-2; ¶0050) to:
		determine a historical physical activity level of a user (¶¶0070, 0073-0074), wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience (motion made a number of times during sessions prior ;
		determine a physical activity level(a motion made a number of times in a session immediately prior to the first session)(¶¶0066-0067, 0070, 0076) associated with a first enhanced viewing experience(displaying a first content during a first session, e.g., displaying a motion a first number of times made by a user during a first session)(FIGs. 4A-4B; ¶¶0066-0067, 0076, 0087; claim 2) by aggregating a plurality of user movements(a motion made a number of times in a session immediately prior to the first session)(¶¶0066-0067, 0070, 0076) associated with the first enhanced viewing experience(displaying a first content during a first session, e.g., displaying a motion a first number of times made by a user during a first session)(FIGs. 4A-4B; ¶¶0066-0067, 0076, 0087; claim 2);
		determine an association between the historical physical activity level(motion made a number of times during sessions prior to the first session)(¶¶0070, 0073-0074) and the physical activity level(a motion made a number of times in a session immediately prior to the first session)(FIGs. 4A-4B; ¶¶0062, 0087) associated with a first enhanced viewing experience(displaying a first content during a first session, e.g., displaying a motion a first number of times made by a user during a first session)(FIGs. 4A-4B; ¶¶0066-0067, 0076, 0087; claim 2); and
		transmit, to a display device(240)(FIG. 1; ¶¶0050-0053), the first enhanced viewing experience(displaying a first content during a first session, e.g., displaying a motion a first number of times made by a user during a first session)(FIGs. 4A-4B; ¶¶0066-0067, 0076, 0087; claim 2).
	Yi does not expressly disclose select the first enhanced viewing experience based on the association exceeding a selection threshold; and transmit, to a second computing device, the first enhanced viewing experience.
	Costa discloses and transmit, to a second computing device(100)(FIG. 1A; ¶¶0022, 0028), the first enhanced viewing experience (¶0057).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Yi with Costa to provide a method that is able to display virtual content that augments a real object.
	Yi and Costa do not expressly disclose select the first enhanced viewing experience based on the association exceeding a selection threshold.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692